Title: From John Adams to Robert R. Livingston, 23 April 1782
From: Livingston, Robert R.
To: Adams, John



No. 9
Hague April 23d. 1782
Sir

On the 23d. of April I had the Honor of a Conference with Mr. Van Citters, President of their High Mightinesses, to whom I presented the following Memorial.




 Hauts & Puissants Seigneur 
 A la Haye 23. Avril 1782

Le Soussigné, Ministre Plenipotentiaire des Etats Unis d’Amerique a l’honneur d’informer Vos Hautes Puissances, qu’il est chargé par les Instructions de son Souverain, de proposer aux Etats Généraux des Provinces Unies des Pays Bas, un Traité d’Amitié et de Commerce, entre les deux Républiques, fondé sur le Principe d’un Avantage égal et reciproque, et compatible avec les Engagemens déjà pris par les Etats Unis avec leurs Alliés, ainsi qu’avec tels autres Traités qu’ils ont l’intention de former avec d’autres Puissances. En Consequence, le Soussigné a l’honneur de proposer à Vos Hautes Puissances de nommer quelque Personne ou Personnes, avec pleins pouvoirs de conferer et traiter avec lui sur cet important Sujet.




Their High Mightinesses on the same day appointed a grand Committee to treat, to whom I was introduced with great Formality by two Noblemen, and before whom I laid a Project of a Treaty, which I had drawn up conformable to the Instructions of Congress. I prayed the Gentlemen to examine it, and propose to me their Objections, if they should have any, and to propose any further Articles, which they should think proper. It has been examined, translated, printed and sent to the Members of the Sovereignty.
The greatest Part of my Time for several Days has been taken up in recieving and paying of Visits, from all the Members and Officers of Government, and of the Court, to the Amount of one hundred and fifty or more.

I have the Honor to be, with great Respect, sir your most obedient & most humble servant
J. Adams

